Exhibit 10.8

 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH TIIE SECURITIES AND EXCHANGE COMMISSION OR TI:IE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (TIIE "SECURITIES
ACT"), AND, ACCORDINGLY , MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, 11IE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO  TIIE TRANSFEROR
TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
EXHIBIT A TO OPTION AGREEMENT


This Option Agreement (the "Option Agreement"), dated as of the 8th day of March 2013 (the "Grant Date"), is made between U.S. Rare Earths, Inc., a Nevada corporation (the "Company"), and Lattimore Properties, Inc. (the "Optionee'”).
 
WHEREAS, pursuant to that certain Option Purchase Agreement dated as of the date
hereof between the Company and the Optionee, the Company desires to grant the
Optionee the option to purchase shares of common stock of the Company, par value
$0.00001 per share, (the "Common Stock") in accordance with the terms set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
1. Grant of Option. The Company hereby grants to the Optionee the right and
option {the "Option") to purchase up to 3,000,000 shares of Common Stock of the
Company (the "Option Shares"). All such shares shall be deemed fully vested upon
grant.
 
2.  Exercise Price.  The exercise price of the Option Shares covered by this
Option shall be $1.00 per share subject to adjustment hereunder (the "Exercise
Price").
                   
3. Term. This Option shall expire on the third anniversary of the Grant Date
(the "Expiration Date"). This Option shall not be exercisable on or after the
Expiration Date.
 
4. Method of Exercising Option. Subject to compliance with the terms and
conditions of this Option Agreement and applicable securities laws, the Option
may be exercised in whole or in part at any time or from time to time after the
Grant Date and on or before the Expiration Date by the delivery (including.
without limitation, delivery by facsimile}of the form of Notice of Exercise
attached hereto as  Exhibit 1 (the ''Notice of Exercise"), duly executed by the
Optionee, at the principal business address of the Company, and as soon as
practicable after such date, (i) surrendering this Option Agreement at the
address of the Company, and (ii} providing payment, by check or by wire
transfer, of an amount equal to the product obtained by multiplying the number
of Option Shares being purchased upon such exercise by the then effective
Exercise Price.
 
As soon as practicable on or after the date of an exercise of the Option, the
Company shall deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of whole shares of Common Stock
issuable upon such exercise. No fractional shares or scrip representing
fractional shares of Common Stock shall be issued upon an exercise of the
Option.  As to any fraction of a share which the Optionee would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
In case of any partial exercise of the Option, the Grantee and the Company shall
cancel this Option Agreement upon surrender hereof and shall execute and deliver
a new Option Agreement of like tenor and date for the balance of the Option
Shares purchasable hereunder. This Option Agreement shall be deemed to have been
exercised on the close of business on the date of delivery of the Notice of
Exercise as provided above. The Company acknowledges that the person entitled to
receive the Option Shares issuable upon exercise of the Option shall be treated
for all purposes as the holder of record of such shares as of the close of
business on the date the Grantee is deemed to have exercised the Option.
 
5. Transferability. The Optionee agrees that, absent an effective registration
statement filed with the SEC under the Securities Act, covering the disposition
or sale of the Option or the Option Shares issued or issuable upon exercise
thereof, as the case may be, and registration or qualification under applicable
state securities laws, it will not sell, transfer, pledge, or hypothecate any or
all such Option or Option Shares, as the case may be, unless either (i}the
Company has received an opinion of counsel, in form and substance reasonably
satisfactory to the Company, to the effect that such registration is not
required in connection with such disposition or (ii) the sale of such securities
is made pursuant to Rule 144. Each transferee of the Option shall by its
acceptance thereof be bound by the terms of this Option Agreement. The Optionee
acknowledges that the certificates evidencing the Option Shares shall bear the
following legend:
 
 
1

--------------------------------------------------------------------------------

 
THE  SECURITIES  REPRESENTED  HEREBY  HAVE NOT BEEN  REGISTERED
UNDER   THE  SECURITIES  ACT  OF  1933,  AS  AMENDED  (TIIE  "ACT"}, OR
UNDER  THE  SECURITIES  LAWS  OF ANY  STATE. THESE  SECURITIES  ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED  OR
RESOLD  EXCEPT AS PERMITTED  UNDER TIIE
ACT  AND  ANY  APPLICABLE   STATE  SECURITIES  LAWS,  PURSUANT  TO
REGISTRATION   OR  EXEMPTION   THEREFROM.  INVESTORS   SHOULD BE AWARE THAT THEY
MAY BE REQUIRED TO BEAR TIIE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO TIIE EFFECT TIIAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
6.  No Rights in the Option Shares. This Option Agreement shall not entitle the
Optionee to any voting rights or other rights as a shareholder of the Company.
In the absence of affirmative action by such Optionee to purchase Option Shares
by exercise of the Option, no provisions of this Option Agreement, and no
enumeration herein of the rights or privileges of the Optionee hereof shall
cause such Optionee hereof to be a shareholder of the Company for any purpose.
 
7. Adjustments of Exercise Price and Number of Option Shares for Stock Splits,
etc. The number and kind of securities purchasable upon the exercise of this
Option and the Exercise Price shall be subject to adjustment from time to time
upon the happening of any of the following. In case the Company shall (i) pay a
dividend in shares of Common  Stock or make a distribution  in shares  of Common
Stock to holders of its outstanding Common Stock, (ii) subdivide its outstanding
shares  of Common Stock into a greater number of shares, (iii) combine its
outstanding shares of Common  Stock into a smaller number of shares of Common
Stock, or (iv) issue any shares of its capital stock  in a reclassification of
the Common Stock, then the number of Option Shares purchasable upon exercise of
this Option immediately prior thereto shall be adjusted so that the Optionee
shall be entitled to receive the kind and number of Option Shares or other
securities of the Company which it would have owned or have been entitled to
receive had such Option been exercised in advance thereof. Upon  each such
adjustment of the kind  and number of Option Shares or other securities of the
Company which are purchasable hereunder, the Optionee shall thereafter be
entitled to purchase the number of Option Shares or other securities resulting
from such adjustment at an Exercise Price per Option Share or other security
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Option Shares purchasable pursuant hereto
immediately prior to such adjustment and dividing by the number of Option Shares
or other securities of the Company resulting from such  adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.
 
8. Piggyback Registration Rights. If at any time after the Effective Date, the
Company shall  determine  to prepare  and  file with  the Securities
and  Exchange  Commission  a registration statement relating to an offering  for
its own account or the account of others of any of its equity securities, other
than on Form S-4 or Form S-8 (each as promulgated under the Securities Act), or
their then equivalents, relating to equity securities to be issued solely in
connection with any acquisition of any entity or business or equity securities
issuable in connection with stock option or other employee benefit plans, then
the Company shall send a written notice of such determination to the Optionee
and, if within ten calendar days after the date of delivery of such notice, the
Optionee shall so request in writing, the Company shall include in such
registration statement all or any part of the Option Shares as the Optionee
requests to be registered; provided, however, that the Company shall not be
required to register any Option  Shares that are eligible for resale pursuant to
Rule 144 promulgated  under the Securities Act or that are subject of a then
effective registration  statement; provided, further, if the
offering  is  an  underwritten  offering  and  was  initiated  by  the  Company  or  at
the  request  of  a shareholder, and if the managing underwriters advise the
Company that the inclusion of Option Shares requested to be included in the
registration statement would cause an adverse effect on the success of any such
offering, based on market conditions or otherwise (an “Adverse Effect"), then
the Company shall be required to include in such registration statement, to the
extent of the amount of securities that the managing underwriters advise may be
sold without causing such Adverse Effect, (a) first, the securities of the
Company and (b) second, the shares, including the Option Shares, of all
shareholders, provided further that the Company may remove any or all of such
Option Shares if it determines such removal is necessary or appropriate to
ensure such registration statement is declared effective by the Securities and
Exchange Commission as a result of comments received from the staff of the
Securities and Exchange Commission (including, without limitation, if the
Company receives any comments from the staff of the Securities and Exchange
Commission relating to Rule 415 under the Securities Act).
 
 
2

--------------------------------------------------------------------------------

 
9. Entire Agreement. This Option Agreement and the agreement referred to in the
preamble herein constitute the entire agreement between the parties with respect
to the subject matter thereof and supersede all prior negotiations, agreements
and understandings of the parties of any nature, whether oral or written,
relating thereto.
 
10. Amendment; Waiver. This Option Agreement cannot be amended, modified, supplemented, waived except by
a written agreement making specific reference hereto executed by the Company and Optionee.
 
11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Option Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof.
 
12. Severability. If any term, provision, covenant or restriction of this Option
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Option Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.
 
13. Counterparts. For the convenience of the parties, any number of counterparts of this Option Agreement may be executed by the parties hereto and each such executed counterpart shall be, and shall be deemed to be, an original instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement
as of the 8th day of March, 2013.
 

 
U.S. Rare Earths, Inc.
         
 
By:
/s/ Kevin M. Cassidy      
Name: Kevin M. Cassidy
     
Title: CEO
           
Lattimore Properties, Inc.
            By:
/s/ John Victor Lattimore Jr.
     
Name: John Victor Lattimore Jr.
                 

 
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
NOTICE OF EXERCISE
 
(To be executed upon exercise of Option)
 
(I)     The undersigned hereby elects to purchase  Option Shares of the Company
pursuant to the terms of the attached Option Agreement, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.
 
(2)  Please issue a certificate or certificates representing said Option Shares in the name of the undersigned or in such other name as is specified below:
 
 

Name:               Address:               Signature:      

 
Note: The above signature should correspond exactly with the name on the first
page of this Option Agreement.
 
If said number of shares shall not be all the shares purchasable under
the  within Option Agreement, a new Option Agreement is to be issued in the name
of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.
 
 
 
5

--------------------------------------------------------------------------------